DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on December 10th, 2019. Claims 1-3 and 5-11 are currently pending and have been examined. The objections and rejections are as stated below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in this application, filed on June 5th, 2017.

Claim Objections
Claim 1 is objected to because of the following informalities:  
On page 4, line 7 “order recepient” should rather read “order recipient”.  
On page 4, line 9 “ther request” should rather read “the request”.  
On page 4, line 12 “the genenation unit” should rather read “the generation unit”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving unit” coupled with functional language, “a transmitting unit" coupled with functional language, “a storage unit” coupled with functional language, and “a generation unit” coupled with functional language in claims 1-3 and 5-11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being 

Claim Rejections - 35 USC § 112
    	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “…an external device” and “…an external device”, in lines (2 and 3), respectively. It is unclear if the “…an external device” in line 2, is the same or different from the “…an external device” in line 3, respectively. For purposes of compact prosecution, Examiner will interpret line 3 of claim 1 to read as “…another external device.”. Claims 2, 3 and 5-11 inherit the deficiencies noted in claim 1. Appropriate correction is required. 

Claims 6 and 8-11 recite “A program for causing a computer to function as the receiving unit, the transmitting unit, the storage unit, and the generating unit that are included in the ordering system according to…”. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art 

6. “The ordering system of claim 1, further comprising: 
at least one computer; and 
	a program stored in memory and executable in the at least one computer that, when executed, functions as the receiving unit, the transmitting unit, the storage unit, and the generating unit.” 

8. “The ordering system of claim 2, further comprising: 
at least one computer; and 
		a program stored in memory and executable in the at least one computer that, when executed, functions as the receiving unit, the transmitting unit, the storage unit, and the generating unit.” 

9. “The ordering system of claim 3, further comprising:
 	at least one computer; and 
	a program stored in memory and executable in the at least one computer that, when executed, functions as the receiving unit, the transmitting unit, the storage unit, and the generating unit.” 

10. “The ordering system of claim 5, further comprising: 
at least one computer; and 
		a program stored in memory and executable in the at least one computer that, when executed, functions as the receiving unit, the transmitting unit, the storage unit, and the generating unit.” 

11. “The ordering system of claim 7, further comprising: 
at least one computer; and 
		a program stored in memory and executable in the at least one computer that, when executed, functions as the receiving unit, the transmitting unit, the storage unit, and the generating unit.” 

Appropriate correction is required

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

In the instant case, claims 1-3 and 5-11 are to an apparatus (see MPEP 2106.03). The analysis will use claim 1 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “enabling an orderer that has ordered a product from an order recipient that manufactures made-to-order products, to check whether or not the product is manufactured according to the orderer’s request”.

Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of “enabling an orderer that has ordered a product from an order recipient that manufactures made-to-order products, to check whether or not the product is manufactured according to the orderer’s request”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 1 (representative), includes additional elements such as a receiving unit, a transmitting unit, a storage unit, a generation unit, an external device, a user interface, a screen, a terminal device and an image device. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. For example, the specification describes a computer to function as the receiving unit, the transmitting unit, the storage unit and the generation unit and receiving unit 11 and transmitting unit 12 are realized by communication interface 103 that operates under the control of processor 101. Storage unit 13 is realized by memory 102 that operates under the control of processor 101. Generation unit 14 is realized by processor 101, respectively (¶0016 and ¶0026). An external device that receives and transmits various kinds of data (¶¶0024-0025). The user interface is screen that displays information from terminal device 2 and receives data input from the orderer, or a screen that displays information from terminal device 3 or terminal device 4 and receives data input from the order recipient (Figs 10, 11 and 13; ¶0025). The terminal device is a portable terminal with a built-in imaging device (Figs. 10, 11 and 13; ¶0021). These descriptions of a receiving unit, a transmitting unit, a storage unit, a generation unit, an external device, a user interface, a screen, a terminal device and an image device demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application of that exception. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely uses a computer to enable an orderer that has ordered a product from an order recipient that manufactures made-to-order products, to check whether or not the product is manufactured according to the orderer’s request (claim 1) (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not 
Dependent claims 6 and 8-11 further recite the additional element(s) of a computer; and a program stored in memory. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 6 and 8-11 are ineligible.
Dependent claims 2, 3, 5 and 7 do not aid in the eligibility of independent claim 1 as they merely act to provide further embellishments of the abstract idea recited in claim 1. Accordingly, claims 2, 3, 5 and 7 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaoka et al. (US 2003/0120369 A1).
	As per claim 1, Takaoka et al. (hereinafter “Takaoka”) discloses an ordering system comprising: 
a receiving unit configured to receive data from an external device (Figs. 1, 2 and 18; ¶0020 [The estimation/evaluation request process (M3) includes a function of sending/receiving e-mail messages in response to the estimation/evaluation request submitted from the user terminal 5 on the estimation/evaluation content submit window C-5.] and ¶0098 [user terminal]); 
a transmitting unit configured to transmit data to another external device (Figs. 1, 2 and 18; ¶0020 [The estimation/evaluation request process (M3) includes a function of sending/receiving e-mail messages in response to the estimation/evaluation request submitted from the user terminal 5 on the estimation/evaluation content submit window C-5.] and ¶0098 [user terminal]); 
a storage unit configured to store data (Fig. 1, element 32; ¶0255 […images photographed when the custom vehicle reached the corresponding processes may be stored in the progress management DB 32 together with information of photographing dates using the order number (order ID) of the custom vehicle as a key.])
a generation unit configured to generate user interface data that indicates a user interface that is a screen to display information on a terminal device that is used by a user and to receive data input by the user (Figs. 1, 2 and 29; ¶0098 [user terminal], ¶¶0195-0197 […On this window, the user of the user terminal 5 inputs predetermined specification items (automobile manufacturer name, vehicle name, displacement, total mileage, and the like) of an automobile to be traded (trade-in), and selects a "next" button to display the dealer search/select window C-3.] and ¶0210 […the evaluation application input window C-2 (FIG. 29) is displayed on the user terminal 5 to prompt the user to input information of a vehicle as a trade-in to be evaluated…]), 
wherein the receiving unit receives order data that indicates specifications, quantity, and delivery deadline of a product that is to be manufactured, from a terminal device that is used by an orderer (Figs. 5, 9-14, 29 and 31; ¶0098 [user terminal], ¶¶0179-0184 […in the vehicle customize process…choices of specification items of color, specifications, and the like of the interior are set…], ¶¶0195-0197 […On this window, the user of the user terminal 5 inputs predetermined specification items (automobile manufacturer name, vehicle name, displacement, total mileage, and the like) of an automobile to be traded (trade-in), and selects a "next" button to display the dealer search/select window C-3.], ¶0237 [desired date of negotiation (Examiner’s Note: Desired date of negotiation is comparable to delivery deadline)] and ¶0274 [if shipping date information of the custom vehicle before delivery to the purchaser is settled or changed…otherwise, a shipping status report mail message G-3 which contains information that pertains to the settled shipping date or a change in shipping date and is set with the dealer in charge of the corresponding vehicle as a source is sent to the user terminal 5 of the corresponding purchaser]
the storage unit stores the order data (Fig. 31; ¶¶0221-0222 [Estimation information which is stored in the dealer server 2 and associated with the user ID is acquired]), 
the transmitting unit transmits the order data to a terminal device that is used by an order recipient (Fig. 2, Display 22; ¶0112 […allows the user who has settled the specifications of his or her custom vehicle…to issue an evaluation request of his or her vehicle as a trade-in to the dealer if he or she wants, and sends such request to the designated dealer.], ¶0204 [vehicle manufacturer server 1 sends an e-mail message that informs the dealer server 2 of an objective dealer that the user requested to estimate the custom vehicle…This e-mail message contains information (address, name, mail address, and the like)…identification information (specification number) of the vehicle specifications set in the vehicle customize process (M2)] and ¶0258 [management computer]), 
the receiving unit receives image data that indicates an image of the product that is being manufactured or that has been manufactured, from an image device (Fig. 22; ¶0100 [The assembly state of the custom vehicle is photographed by a photographing device 14 such as a video camera, digital camera, or the like…], ¶0255 [a plurality of photographing devices 14 may be provided to the assembly process, painting process, test process, and the like in the assembly line 13 of the vehicle manufacturer…] and ¶¶0275-0277 […time at which photographed images are to be recorded…]), 
the storage unit stores the image data received by the receiving unit, in association with a process that corresponds to the image data from among a plurality of processes that are required to be performed to manufacture the product (Fig. 22; ¶0255 [a plurality of photographing devices 14 may be provided to the assembly process, painting process, test process, and the like in the assembly line 13 of the vehicle manufacturer…images photographed when the custom vehicle reached the corresponding processes may be stored in the progress management DB 32 together with information of photographing dates using the order number (order ID) of the custom vehicle as a key.), 
the generation unit generates user interface data for displaying an image indicated by image data stored in association with a process specified by the orderer from among the plurality of processes (Figs. 22, 43 and 44; ¶¶0249-0251 […photographed images during assembly (e.g., video or still images in a plurality of processes such as a backbone component assembly process, painting process, test process, and the like) are displayed on the user terminal] and ¶0260 […a display window which includes a photographed image of one process and an operation window of the photographing devices 14, and exemplifies a case wherein the icon of "paint (1)" process is selected on the production status display window…This display window displays, as a man-machine interface, buttons for selecting one of the plurality of photographing devices 14 equipped at the "paint (1)" process, and adjusting the photographing states (zoom, tilt, pan, and in-focus states) of the selected photographing device 14, and also a display area of an image photographed by the selected photographing device 14…]), and 
the transmitting unit transmits user interface data for displaying the image on the terminal device that is used by the orderer (Figs. 22 and 44; ¶0010 [via a communication line to allow two-way communications], ¶0098 [user terminal], ¶¶0249-0251 […photographed images during assembly (e.g., video or still images in a plurality of processes such as a backbone component assembly process, painting process, test process, and the like) are displayed on the user terminal] and ¶¶0277-0278 [an e-mail message that informs the purchaser of the custom vehicle of interest of scheduled times at which that custom vehicle will pass the predetermined photographing ranges of the individual photographing devices] and ¶0281 […The photographed image stored in this step is read out from the progress management DB 32 in response to display of the display window shown in FIG. 44 on the user terminal 5, and is displayed on the photographed image display area included in that display window…]), 
the receiving unit receives, from the terminal device that is used by the orderer, request data indicating a request regarding a process selected from among the plurality of processes (Figs. 22, 36-39, 43 and 44; ¶0098 [user terminal], ¶¶0259-0263 […exemplifies a case wherein the icon of "paint (1)" process is selected on the production status display window shown in FIG. 43. This display window displays, as a man-machine interface, buttons for selecting one of the plurality of photographing devices 14 equipped at the "paint (1)" process, and adjusting the photographing states (zoom, tilt, pan, and in-focus states) of the selected photographing device 14, and also a display area of an image photographed by the selected photographing device…When the purchaser who has subscribed to the option service accesses this system using the user terminal 5 in accordance with the settled schedule informed via an e-mail message, and clicks the "assembly participate" button on the shipping status query window G-2 (FIG. 22), an operation window shown in FIG. 39 is additionally displayed as a man-machine interface for remote control] and ¶0300 [also software buttons and the like for selecting the photographing device 14 used to photograph the assembly participation process, adjusting the photographing state of the selected photographing device, and instructing start of assembly by remote control…]), 
the transmitting unit transmits the request data to the terminal device that is used by the order recipient (Figs. 2, 22, 36-39, 43 and 44; ¶0010 [via a communication line to allow two-way communications], ¶¶0258-0263 [management computer…exemplifies a case wherein the icon of "paint (1)" process is selected on the production status display window…an "assembly participate" button is a software button additionally displayed for only the user terminal…] and ¶¶0295-0301 [It is checked if the custom vehicle for which the assembly participation contract was made has reached a predetermined assembly participation process in the assembly line…also software buttons and the like for selecting the photographing device 14 used to photograph the assembly participation process, adjusting the photographing state of the selected photographing device, and instructing start of assembly by remote control…]), 
the receiving unit receives, from the terminal device that is used by the orderer, response data that indicates a response to the request indicated by the request (Figs. 22, 36-39, 43 and 44; ¶0098 [user terminal], ¶¶0259-0263 […the user (purchaser) of the user terminal 5 can confirm photographed images (video image or still image) during assembly of the ordered custom vehicle in respective processes in real time…] and ¶¶0295-0301 […the automatic machine equipped in the assembly participation process is controlled in response to remote control by the purchaser using that display window to execute a predetermined automatic assembly job…]), and 
the transmitting unit transmits the response data to the terminal device that is used by the orderer (Figs. 22, 36-39, 43 and 44; ¶0098 [user terminal] and ¶0295-0301 […the automatic machine equipped in the assembly participation process is controlled in response to remote control by the purchaser using that display window to execute a predetermined automatic assembly job…] (Examiner’s Note: Updating the display window is comparable to transmitting response data.)), 
the generation unit generates the user interface data that indicates a user interface that is a screen to display a button and an another button, the button being to show an image (Figs. 22, 39, 43 and 44; ¶0255 [stored in the progress management database], ¶0260 [exemplifies a case wherein the icon of "paint (1)" process is selected on the production status display window shown in FIG. 43. This display window displays, as a man-machine interface, buttons for selecting one of the plurality of photographing devices 14 equipped at the "paint (1)" process, and adjusting the photographing states (zoom, tilt, pan, and in-focus states) of the selected photographing device 14, and also a display area of an image photographed by the selected photographing device (Examiner’s Note: The icon of “paint (1)” being selected is comparable to the button being to show an image)], ¶0263 ["assembly participate" button is a software button additionally displayed for only the user terminal] and ¶0299 […the automatic machine equipped in the assembly participation process is controlled in response to remote control by the purchaser using that display window to execute a predetermined automatic assembly job…(Examiner’s Note: The “assembly participate” button is a request to participate in the assembly of the vehicle which is comparable to the “another button”]).

As per claim 2, Takaoka discloses the ordering system according to claim 1, 
wherein the receiving unit receives, from the terminal device that is used by the order recipient, manufacture schedule data indicating scheduled periods in which the processes that are required to be performed to manufacture the product are to be respectively carried out (Figs. 22, 43 and 44; ¶0258 […an actual production plan is determined in a management computer or the like, the scheduled dates (and times) the custom vehicle will reach the respective processes can be automatically and easily calculated on the basis of the production plane, the production performance (tact) of the assembly line (production line) used…]),
the storage unit stores the manufacture schedule data (Fig. 22; ¶0258 […Hence, an e-mail message that describes the calculated scheduled dates (and times) is sent to the user, and when the user accesses the shipping status query window G-2 (FIG. 22), the current status of the custom vehicle, assembly of which is in progress, may be presented to that user in real time.] and ¶0267 [such as a shipping date/status, and the like of the custom vehicle corresponding to the input ID/password, which information is stored in the progress management DB 32]), 
the generating unit generates user interface data for displaying the periods indicated by the manufacture schedule data (Figs. 22 and 43; ¶0258 […an actual production plan is determined in a management computer or the like, the scheduled dates (and times) the custom vehicle will reach the respective processes can be automatically and easily calculated on the basis of the production plane, the production performance (tact) of the assembly line (production line) used]…Hence, an e-mail message that describes the calculated scheduled dates (and times) is sent to the user, and when the user accesses the shipping status query window G-2 (FIG. 22), the current status of the custom vehicle, assembly of which is in progress, may be presented to that user in real time.), and 
the transmitting unit transmits user interface data for displaying the periods, to the terminal device that is used by the orderer (Figs. 22 and 43; ¶0010 [via a communication line to allow two-way communications], ¶0098 [user terminal] and ¶0258 […an actual production plan is determined in a management computer or the like, the scheduled dates (and times) the custom vehicle will reach the respective processes can be automatically and easily calculated on the basis of the production plane, the production performance (tact) of the assembly line (production line) used]…Hence, an e-mail message that describes the calculated scheduled dates (and times) is sent to the user, and when the user accesses the shipping status query window G-2 (FIG. 22), the current status of the custom vehicle, assembly of which is in progress, may be presented to that user in real time.).

As per claim 3, Takaoka discloses the ordering system according to claim 1, 
wherein the receiving unit receives, from the terminal device that is used by the order recipient, estimated expense data indicating the estimated expense involved in manufacture of the product (Fig. 26; ¶¶0166-0168 [this window displays the manufacturer's suggested retail price of a vehicle unit, the selected specification items based on which the former retail price is calculated, and manufacturer's suggested retail prices of those items], ¶0202 [The estimation/evaluation request process (M3) includes a function of sending/receiving] and ¶0258 [management computer]), and 
the transmitting unit transmits the estimated expense data to the terminal device that is used by the orderer (Fig. 26; ¶0098 [user terminal], ¶¶0166-0168 [this window displays the manufacturer's suggested retail price of a vehicle unit, the selected specification items based on which the former retail price is calculated, and manufacturer's suggested retail prices of those items] and ¶0202 [The estimation/evaluation request process (M3) includes a function of sending/receiving]).

As per claim 5, Takaoka discloses the ordering system according to claim 1, 
wherein the order recipient includes a plurality of workers (Fig. 44; ¶0261 [this display window includes the names of operators who are concerned in objective processes])
the receiving unit receives, from the terminal device that is used by the order recipient, worker identification data that identifies workers who are respectively in charge of the plurality of processes (Fig. 44; ¶0010 [via a communication line to allow two-way communications], ¶0027 […contains names and/or photos of operators who participate in a plurality of stages until the specific vehicle is shipped…] and ¶0258 [management computer]), 
the storage unit stores the worker identification data (Fig. 1, Progress Management DB 32; Fig. 44; ¶0289 [Furthermore, information associated with the name, photo, profile, and the like of an operator in charge of each process (assembly, inspection, or the like) corresponding to the photographed image is acquired from a database…]), and 
the transmitting unit transmits the response data to a terminal device that is used by a worker who is in charge of the process for which the request has been made and is identified by the worker identification data from among the plurality of workers (Fig. 44; ¶0010 [via a communication line to allow two-way communications], ¶0027 […contains names and/or photos of operators who participate in a plurality of stages until the specific vehicle is shipped…], ¶0258 [management computer], ¶¶0259-0263 […the user (purchaser) of the user terminal 5 can confirm photographed images (video image or still image) during assembly of the ordered custom vehicle in respective processes in real time…] and ¶0289 [Furthermore, information associated with the name, photo, profile, and the like of an operator in charge of each process (assembly, inspection, or the like) corresponding to the photographed image is acquired from a database…]).

As per claim 6, Takaoka discloses the ordering system of claim 1, further comprising: 
at least one computer (Fig. 1, User Terminal 5)
a program stored in memory and executable in the at least one computer that, when executed, functions as the receiving unit, the transmitting unit, the storage unit, and the generating unit (Fig. 1, Vehicle Manufacturer Server 1; Fig. 2, CPU 21, Display 22, Storage Device 26, Communication Interface 27; Claim 26 [A computer program instructing a computer to operate as], ¶0098 [user terminal] and ¶0258 [management computer]). 

As per claim 7, Takaoka discloses the ordering system of claim 2. All additional limitations as recited have been analyzed and rejected with respect to claim 3, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 7 is rejected for the same rational over the prior art cited in claim 3.

As per claim 8, Takaoka discloses the ordering system of claim 2, further comprising: 
at least one computer (Fig. 1, User Terminal 5); and 
a program stored in memory and executable in the at least one computer that, when executed, functions as the receiving unit, the transmitting unit, the storage unit, and the generating unit (Fig. 1, Vehicle Manufacturer Server 1; Fig. 2, CPU 21, Display 22, Storage Device 26, Communication Interface 27; Claim 26 [A computer program instructing a computer to operate as], ¶0098 [user terminal] and ¶0258 [management computer]). 

As per claim 9, Takaoka discloses the ordering system of claim 3, further comprising: 
at least one computer (Fig. 1, User Terminal 5); and 
a program stored in memory and executable in the at least one computer that, when executed, functions as the receiving unit, the transmitting unit, the storage unit, and the generating unit (Fig. 1, Vehicle Manufacturer Server 1; Fig. 2, CPU 21, Display 22, Storage Device 26, Communication Interface 27; Claim 26 [A computer program instructing a computer to operate as], ¶0098 [user terminal] and ¶0258 [management computer]). 

As per claim 10, Takaoka discloses the ordering system of claim 5, further comprising: 
at least one computer (Fig. 1, User Terminal 5); and 
a program stored in memory and executable in the at least one computer that, when executed, functions as the receiving unit, the transmitting unit, the storage unit, and the generating unit (Fig. 1, Vehicle Manufacturer Server 1; Fig. 2, CPU 21, Display 22, Storage Device 26, Communication Interface 27; Claim 26 [A computer program instructing a computer to operate as], ¶0098 [user terminal] and ¶0258 [management computer]). 

As per claim 11, Takaoka discloses the ordering system of claim 7, further comprising: 
at least one computer (Fig. 1, User Terminal 5); and 
a program stored in memory and executable in the at least one computer that, when executed, functions as the receiving unit, the transmitting unit, the storage unit, and the generating unit (Fig. 1, Vehicle Manufacturer Server 1; Fig. 2, CPU 21, Display 22, Storage Device 26, Communication Interface 27; Claim 26 [A computer program instructing a computer to operate as], ¶0098 [user terminal] and ¶0258 [management computer]). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2013/049486 A2 (Hickey William et al.) discloses a system for order taking formed with one or more computers, cameras, computer networks and vision based computer algorithms and designed to visually obtain information to facilitate and obtain an order.
US 10,262,281 B1 (Vitek et al.) discloses a decentralized ordering system allows a customer to track order status from a centralized order status system by providing a single, easily remembered identifier (such as a telephone number) without having to log in and without having to specify which local system is handling the customer's order.
US 2015/0213396 A1 (Iwai) discloses an operation schedule setter which sets the operation schedule relating to each operation set by the operation contents setter; an operation detector which detects that the sales clerk has performed each operation with the set operation contents, based on the image; an execution information generator which generates information relating to the execution situations for each operation condition set in the operation schedule, based on the detected result of the operation detector; and a display information generator which generates and outputs display information showing the information relating to the execution situations for each operation condition.
US 2011/0173097 A1 (Mckee) discloses enabling an online customer to easily track or find the status of his purchases or inquires from various merchandisers without having to individually recall each merchandiser-sent emails.
US 2008/0162305 A1 (Rousso et al.) discloses facilitating and processing transactions at various scales, registering and authorizing new participants, processing product information and providing an online catalog, generating quotes and sales orders, tracking orders and customer satisfaction, and/or the like.
Reference U of the Notice of References Cited (Page, Rosalyn) discloses the new DOM Pizza Checker tool, positioned above the cut bench, captures an image of the pizza and grades it based 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HANI KAZIMI whose telephone number is (571)272-2865.  The examiner can normally be reached on M-F: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,

/O.H.K./Examiner, Art Unit 3625                                                                                                                                                                                                        


/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625